Appeals from judgments of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting each defendant of a violation of section 1897 of the Penal Law, carrying weapons with intent to use them against the person of another, and sentencing each of them to thirty days in the workhouse. Judgments reversed on the law, information dismissed and defendants discharged. The evidence does not establish beyond a reasonable doubt that the defendants carried the icepicks, screwdriver, razor and vegetable knife with intent to use them against the person of another. We assume, without deciding, that some of the tools enumerated, such as icepicks, screwdriver and vegetable knife, are dangerous weapons within the meaning of section 1897 of the Penal Law. Lazansky, P. J., Hagarty, Carswell and Johnston, JJ., concur; Davis, J., dissents and votes to affirm.